Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 6/14/19. Claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 86-94 are pending and under examination.

Claim Interpretation
	As discussed fully in the objection below, the phrase “consisting essentially of” is being interpreted as “comprising”. MPEP §2111.03(III) notes that the phrase “consisting essentially of” limits the scope of a claim to those that do not materially affect the basic and novel characteristics of the claimed invention; however, “absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising’”. The specification does not use the phrase “basic and novel” nor is there any “clear indication” as to what the basic and novel characteristics of the claims actually are. As such, the claims are interpreted as “comprising”.

Claim Objections
Claim 84 is objected to because of the following informalities:  the claim recites “buffer having selected from”, which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 92 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 92 is indefinite as below; however, under one interpretation, the claim limitation of claim 92 “the surfactant is selected from polysorbate 20 or polysorbate 80” refers to the polysorbate 80 already required by claim 91. In such case, claim 92’s limitation that the surfactant may be either polysorbate 20 or polysorbate 80 inappropriately broadens the claim, i.e., does not include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 86-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Such is the case here, where the ranges of elements modified by “about” were known in the prior art (see below) but there is nothing in the specification to indicate what range is covered by “about”. There is no explicit definition nor are there any examples of values which are “about” another value such that one could not evaluate the metes and bounds of the claim. While a search of the specification indicates the term “about” is used over 800 times, in every instance these describe values within the value range, not guidance regarding “about”. For example, paragraph 13 indicates that the range of “about 145-150” includes about 145, about 146, about 147, about 148, about 149, and about 150; in other words, the range discloses the integers between 145-150 but nothing that is “about” 145-150 yet isn’t exactly 145-150. Moreover, “about” 146 provides no further guidance as to what “about 145-150” is meant to encompass. Paragraph 25 describes certain values within “about 1% to about 20%” but does not describe any value which is not actually 1-20%. Additionally, this paragraph recites, e.g., about 1%, about 1.5%, and about 2%, but does not provide any guidance or context as to whether or not 1% is “about 1.5%”, “about 2%”, etc. In other words, these examples likely encompass overlapping values but there is no indication in the specification as to when a value is “about” another value and when it is not.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See 
Therefore, claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 86-94 are indefinite.

Claim 84 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 84 is a method of preparing a composition. However, the only active step is conditional on the composition of claim 1 not comprising about 10 mg/mL anti-C5 antibody. Claim 1 includes where the anti-C5 antibody is about 10 mg/mL and, in such a case, the method of claim 84 does not set forth any steps involved in the method/process. Thus, it is unclear what method/process applicant is intending to encompass when the formulation of claim 1 is at 10 mg/mL anti-C5 antibody. A claim is indefinite where it does not recite any active, positive steps delimiting how this method is actually practiced; see MPEP §2173.05(q).
Therefore, claim 84 is indefinite.

Claim 92 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 92 recites the limitation "the surfactant" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In one interpretation, the surfactant is additional to the polysorbate 80 already required by claim 91, in which case there is no “a surfactant” to refer back to. In another case, the surfactant is the same as the polysorbate 80 of claim 91, yet claim 91 does not refer to this element as “a surfactant” and so the claim still lacks clear antecedent basis for the phrase “the surfactant”.
Therefore, claim 92 is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 46, 56, 84, 86, 89, and 91-94 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
All claims require an anti-C5 antibody or specifically the anti-C5 antibody eculizumab, which contains glycine (see SEQ ID NOs: 1-2). Where the composition comprises eculizumab, such a composition is one which therefore comprises glycine. However, claims 27, 46, 56, 84, 86, 89, and 91-94 also require or optionally require the composition “does not comprise glycine”. The application as filed does not disclose any anti-C5 antibody that does not also comprise glycine and so the specification as a whole does not disclose any embodiments of a stable aqueous composition which does not comprise glycine nor does the specification convey that any anti-C5 antibody which does not comprise glycine exists.
The Court in Rochester (358 F.3d 916) indicated that “the claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment”. By the same rationale, the claimed composition depends on 
 “Pfizer points out that the district court found that the '850 patent does not disclose the structure or physical properties of any of the compounds required to practice the claimed methods, and that the structure of such compounds cannot be deduced from any known structure-function correlation. Pfizer agrees with the district court that the '850 patent discloses nothing more than a hoped-for function for an as-yet-to-be-discovered compound, and a research plan for trying to find it.”
The same is true of the instant case, where the claims are to compositions which do not comprise glycine yet every exemplified composition comprises glycine by virtue of comprising eculizumab, and anti-C5 antibodies which do not comprise glycine are not disclosed nor is there evidence of the existence of such antibodies. Thus, the claims are directed to hoped-for but as-yet-to-be-discovered antibodies, which is insufficient to meet the written description requirement. Adequate written description requires more than a mere statement that it is part of the invention; the compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In this case, there is no evidence that the composition as claimed—one requiring an anti-C5 antibody—could be formulated such that the composition (which includes the antibody) does not comprise glycine.
Therefore, claims 27, 46, 56, 84, 86, 89, are 91-94 do not meet the written description requirement.
	
Claim 84 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 84 is a method of preparing a composition. It requires diluting the composition of claim 1 “with an anti-C5 antibody” to be about 10 mg/mL of the antibody if the concentration is not already about 10 mg/mL. Note that use of the phrase “an anti-C5 antibody” distinguishes this as the diluent, rather than “the anti-C5 antibody” already found in the stable aqueous composition of claim 1.

Further, where the composition of claim 1 is already at “about 10 mg/mL”, there is no active step of the method. The only actual step of the method of claim 84 is a conditional diluting step, which may not be required. A method with no method steps is not enabled.
Therefore, claim 84 is not enabled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Zhou (US 20140056888 (IDS 6/14/19 citation 2).
Regarding claim 1, Zhou teaches:
A stable aqueous composition (“the present disclosure relates to…stable aqueous solutions”; abstract), comprising
About 10-100 mg/mL of an anti-C5 antibody (“the antibody is present in the solution at a concentration of, e.g., 40 mg/mL”; paragraph 77; “formulating solutions of anti-C5 antibody such as eculizumab”; paragraph 19)
A surfactant (0.01% polysorbate 20; paragraph 110)
A stabilizer, the stabilizer being trehalose (“10% alpha-trehalose dihydrate”; paragraph 110) or sorbitol (3% w/v sorbitol; claim 12).
A buffer having a pH of about 5.0 to about 7.8 (“solution is formulated at pH 7”; paragraph 110)
Wherein the composition does not comprise one of dextrose, glycerin, mannitol, potassium chloride, and sodium chloride (paragraph 115 lists these as suitable tonicity agents but nowhere suggests or implies that all options are required. As such, where, e.g., dextran is selected, the composition need not comprise glycerin, and where propylene glycol is selected, the composition would not contain any of the claimed exclusions. Further, this paragraph indicates these are optional additional agents and thus need not be present at all)
This anticipates every element of claim 1. See also paragraphs 254-257, describing a specific embodiment of the formulation which meets all of the limitations of claim 1.

	Regarding claim 4, Zhou teaches the antibody is eculizumab (above). As disclosed in the specification (paragraph 15), eculizumab comprises SEQ ID NOs: 1 and 2. Thus, the antibody of Zhou also comprises these sequences.
	Regarding claim 5, Zhou teaches the antibody is eculizumab (above).
	Regarding claim 8, Zhou teaches 0.01% polysorbate 20 (above). Further note that while Zhou does not explicitly recite this percentage at w/v, all other percentages are expressed as w/v (e.g., sorbitol, mannitol), suggesting this is the same units for the % of PS-20. The examiner also notes that this is consistent with its typical use in the art, where PS-20 percentages are expressed as w/v.
	Regarding claim 13, Zhou teaches the formulation includes 20 mM histidine (paragraph 26) or phosphate (20 mM sodium phosphate; paragraph 36).
	Regarding claim 27, this claim limitation is directed to a property of the antibody itself. Moreover, the specification as filed only discloses eculizumab as a specific example of an anti-C5 antibody. Thus, the evidence supports the conclusion that the properties of instant claim 27 are inherent to eculizumab and so present in the disclosure of Zhou, which teaches the same antibody.
not the antibody concentration. As such, 40 mg/mL does not alter the basic and novel characteristics of the claim and so even narrowly interpreting “consisting essentially of” would not preclude the values of Zhou. Finally, Zhou explicitly suggests diluting the concentrated antibody (paragraph 183) as well as teaching a pharmaceutical comprising 0.5-10 mg of antibody per dose in volumes of 1-500 µL (paragraph 181), providing explicit motivation to adjust/reduce the concentration of the formulations of Zhou. The combination of, e.g., 0.5 mg (500 µg) and 50 µL, such choices being explicitly recited in paragraph 181, meets the limitations of 10 mg/mL. While recognizing Zhou sets forth a list of choices for both antibody amount and volume for said antibody, a claim may nevertheless be anticipated where one can immediately envisage a species within a genus (MPEP §2131.02(III)). Such is the case here, where Zhou teaches the genus of 0.5-10mg of antibody in a volume of up to 500 microliters. Zhou lists specific embodiments within that range (paragraph 181) and one could immediately envisage the combinations of those values (the “species”). See also MPEP §2131.03 regarding the anticipation of ranges where the prior art ranges overlap or touch the claimed range, which is true in this case as discussed.
Regarding claim 56, Zhou teaches the antibody is eculizumab (above).
Regarding claim 84, Zhou anticipates the composition of instant claim 1 being about 10 mg/mL as discussed above, in which case the instant “method of preparing a composition” does not comprise any active steps. The other limitations of the claim (surfactant, stabilizer, lack of dextrose, etc) are anticipated as above, and so the claim as a whole is considered to be anticipated.

Regarding claim 88, Zhou teaches “in some embodiments, the anti-C5 antibody is present in the solution at a concentration of…50 mg/mL” (paragraph 77).
Regarding claim 89, this claim depends from claim 27, which in turn depends from claim 1. As such, despite describing steps of a hemolysis assay, the claim is still a composition of matter claim. The hemolysis assay need not actually be performed, as the claim is directed to a property of the antibody itself, e.g., the antibody is capable of neutralizing human C5 activity based on an in vitro hemolysis assay performed as claimed. For the same reasons as claim 27, this is an inherent property of the antibody and so anticipated by Zhou’s disclosure of eculizumab.
Regarding claim 90, Zhou anticipates this claim for the reasons above. Briefly, Zhou teaches the buffer is phosphate or histidine and the concentration of trehalose is 10% w/v or 3% w/v sorbitol.
Regarding claim 91, for the reasons described above regarding 10 mg/mL, Zhou anticipates a concentration that is “about 30 mg/mL” of anti-C5 antibody. Further, 30 vs 40 are even closer than 10 vs 40, and so the conclusion is likewise stronger that 40 mg/mL is “about” 30 mg/mL. In addition to PS-20 discussed above, Zhou also teaches polysorbate 80 at 0.02% (paragraph 261). The buffer concentration, pH, stabilizer, and the claim’s alternative negative limitations are anticipated for the reasons above.
Regarding claim 92, the surfactant being PS-20 or PS-80, the buffer being phosphate or histidine, the trehalose stabilizer being 10% w/v, and the sorbitol stabilizer being 3% w/v are all addressed above.
Regarding claim 93, the surfactant amount, the buffer concentration, the pH range, the stabilizer, and the negative limitations (e.g., does not contain dextrose) are all addressed above. Further, the concentration of the anti-C5 antibody being 50 mg/mL is discussed above and explicitly disclosed by Zhou.
Regarding claim 94, the surfactant being PS-20 or PS-80, the buffer being phosphate or histidine, the trehalose stabilizer being 10% w/v, and the sorbitol stabilizer being 3% w/v are all addressed above.
Therefore, claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 are anticipated.
Note that claim 86 is not included in this rejection as the antibody of Zhou comprises glycine, as do the instant antibodies (see written description rejection above). However, it is also noted for the record 
It is also noted that certain embodiments of claim 84 are not anticipated, such as where the formulation of Zhou is not 10 mg/mL (e.g., 100 mg/mL as per instant claim 1 and Zhou) to then dilute it with anti-C5 antibody to arrive at 10 mg/mL, which is a lower concentration of antibody. However, Zhou clearly teaches diluting concentrated antibody formulations with pharmaceutical diluents to arrive at lower antibody concentrations (paragraph 183).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20140056888 (IDS 6/14/19 citation 2).
	Claims 1, 4-5, 8, 13, 27, 46, 56, 84, and 87-94 are anticipated as above. However, in the alternative, the difference between the prior art and claims 46, 56, 87, and 90 is in the concentration of the antibody alone.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05(I). In this case, there is no means by which to evaluate, e.g., “about 10 mg/mL” and so may overlap with the prior art range of at least 40 mg/mL. 
Moreover, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). In this case, both the instant application and the prior art clearly indicate that antibody concentration is a variable. Altering that variable to arrive at any particular value (e.g., 10 mg/mL) is not inventive in the absence of evidence supporting the critical nature of that value.
“[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP §2144.05(II)(A)). In this case, the sole difference is—in one case—between the prior art’s use of 40 mg/mL eculizumab and the instant claim’s use of 10 mg/mL eculizumab; the other elements are all the same including choice of surfactant, amount of surfactant, pH, amount and choice of buffer, and stabilizer. As such, where such a concentration is not deemed anticipated by Zhou, it would have nevertheless been obvious to one of ordinary skill in the art at the time of filing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649